Opinion issued July 12, 2016




                                     In The

                               Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00087-CV
                           ———————————
  DR. JEROME C. WASSERSTEIN AND SSC HARRIS JACINTO CITY,
   LLC D/B/A JACINTO CITY HEALTHCARE CENTER, Appellants
                                       V.
    MIKHAIL GREYBERG, ON BEHALF OF THE ESTATE OF IOSIF
                    GREYBER, Appellee


                   On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-34777


                         MEMORANDUM OPINION

      Appellants, Dr. Jerome C. Wasserstein, and SSC Harris Jacinto City, LLC,

have each filed motions to dismiss this appeal. The motion to dismiss filed by Dr.

Jerome C. Wassertein was unopposed and more than ten days have elapsed since the
filing of SSC Harris Jacinto City’s motion without objection to dismissal. See TEX.

R. APP. P. 10.3(a). No opinion has issued in this appeal. Accordingly, we grant the

motions and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.




                                         2